Case 3:19-cv-00755-HEH Document 19 Filed 01/22/21 Page 1 of 2 PagelD# 114

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

 

)
SAMUEL L.G., )
)
Plaintiff, )
)
v. ) CIVIL NO. 3:19ev755-HEH
)
ANDREW M. SAUL, )
Commissioner of Social Security, )
)
Defendant. )
)
FINAL ORDER

(Adopting Report and Recommendation of the Magistrate Judge)
This matter is before the Court on the Report and Recommendation of the Magistrate
Judge (R&R) entered on December 29, 2020 (ECF No. 18). The time to file objections has
expired and neither party has objected to the R&R. Having considered the matter and deeming it
otherwise proper and just to do so, it is hereby ORDERED:

(1) The Report and Recommendation of the Magistrate Judge (ECF No. 18) is
ACCEPTED and ADOPTED as the OPINION of the Court.

(2) Plaintiff's Motion for Summary Judgment (ECF No. 12) is DENIED.

(3) Defendant’s Motion for Summary Judgment (ECF No. 15) is GRANTED.
(4) The decision of the Commissioner is AFFIRMED.

Let the Clerk of the Court send a copy of this Final Order to all counsel of record.

It is so ORDERED.

 

Wy

Richmond, Virginia Henry E. Hudson
_ Senior United States District Judge
Date:_ Jan. 22,202 |

 

 

 

 
Case 3:19-cv-00755-HEH Document 19 Filed 01/22/21 Page 2 of 2 PagelD# 115

foebuH .F yinelt
eabutl tointzidl eoisi2 botinU 10ined

tae ¥ erg Ai dhe
